Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147751                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147751
                                                                    COA: 312020
                                                                    Berrien CC: 2012-015106-FH
  JEFFREY GENE MILLER,                                                          2012-015107-FH
            Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the May 28, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         CAVANAGH, J., would remand this case to the Court of Appeals for consideration
  as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2014
           h0319
                                                                               Clerk